Exhibit 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (the “Agreement”) dated October 20, 2008 by and
between Omrix Biopharmaceuticals, Inc., a Delaware corporation (the “Company”),
and V. Marc Droppert (the “Executive”).
     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. Term of Employment; Executive Representation.
a. Employment Term. Subject to the provisions of Section 6 of this Agreement,
Executive shall be employed by the Company for a period commencing on
November 1, 2007 (the “Effective Date”) and ending on June 30, 2009.
b. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of the Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
2. Position; Place of Performance.
a. Except as otherwise mutually agreed upon by the parties, during the
Employment Term, Executive shall serve as Executive Vice President, corporate
affairs officer of the Company. In such position, Executive shall have such
duties and authority commensurate with such position as shall be reasonably
assigned to him by the Chief Executive Officer (“CEO”) and the Company’s Board
of Directors and shall be given such executive and administrative powers and
authority as may be needed to carry out those duties. The Executive shall report
to the CEO.
b. During the Employment Term, Executive shall devote Executive’s business time
and best efforts to the performance of Executive’s duties hereunder and will not
engage in any other business, profession or occupation (including in an advisory
capacity, consulting capacity, or otherwise) for compensation or otherwise which
would conflict with the rendition of such services either directly or
indirectly, without the prior consent of the CEO; provided that Executive shall
be permitted to participate in such professional, charitable and
community-related activities as Executive may choose; provided further that such
services do not interfere or conflict with his duties hereunder.
c. During the Employment Term, Executive shall, as reasonably requested by the
Company, be required to travel on the Company’s business, subject ot
reimbursement in accordance with the Company’s standard policies and practices.

 



--------------------------------------------------------------------------------



 



3. Compensation.
a. During the Employment Term, the Company shall pay Executive a base salary
(the “Base Salary”) at the annual rate of $315,000 (less applicable withholding
taxes), payable in regular installments in accordance with the Company’s usual
payment practices but no less than monthly. Executive shall be entitled to such
increases in Executive’s Base Salary, if any, as may be determined from time to
time in the sole discretion of the CEO and the Board.
b. Executive shall receive an annual bonus award for calendar year 2008 equal to
40% of his Base Salary and shall not be otherwise entitled to any other annual
bonus payments for subsequent periods, except as mutually agreed by the parties.
c. Executive shall be entitled to receive a one-time relocation bonus in an
aggregate amount of $50,000 to include shipment of household goods and designed
to cover any and all miscellaneous relocation-related expenses incurred by the
Executive.
d. During the Term of the Executive’s employment hereunder, the Executive shall
be eligible to participate in the Company’s 2006 Equity Incentive Plan or its
successor plan (the “Equity Incentive Plan”) in accordance with the terms and
conditions of the Equity Incentive Plan. Except as set forth in paragraph 3(e)
below, the decision to grant any award to the Executive pursuant to the Equity
Incentive Plan, and the amount of any such award, shall be within the sole
discretion of the Company’s Board of Directors.
e. The Company shall cause the Executive to be granted stock options to purchase
60,000 shares of Company common stock pursuant to the Equity Incentive Plan (the
“Stock Options”) on the Effective Date. The exercise price of the Stock Options
shall be the mean between the highest and lowest reported sales price per share
of the Company’s Common Stock on the Nasdaq Global Market on the date of grant,
and the Stock Options shall vest over four years, with 15,000 Stock Options
vesting each year, starting with first anniversary date of the grant and based
on continued employment (subject to acceleration upon a Change in Control, as
set forth in paragraph 6(d) herein below). The complete terms and condition of
the Stock Options shall be set forth in a separate stock option agreement
between the Executive and the Company.
4. Business Expenses. During the Employment Term, reasonable, documented
business travel expenses and other business expenses incurred by Executive in
the performance of Executive’s duties hereunder shall be reimbursed by the
Company in accordance with Company policies. The Company will put at the
disposal of the Executive laptop, Blackberry and other necessary equipment for
the performance of his duties.
5. Benefits; Vacation. The Company does not currently maintain any employee
benefits plans, other than a health insurance and 401(k) plan, in which the
Executive shall have the right to participate. The Company will provide the
Executive with family health

 



--------------------------------------------------------------------------------



 



coverage at Company expense (or until it is able to do so, will reimburse
Executive for the reasonable cost of family medical coverage otherwise obtained
by Executive). During the first year of the Employment Term, the Executive shall
be entitled to fifteen (15) paid vacation days per calendar year, which amount
shall be pro-rated for any partial calendar year during which the Executive is
employed by the Company and twenty (20) paid vacation days for each subsequent
calendar year of the Employment Term. Executive shall accrue such vacation days
in accordance with the policies of the Company as in effect from time to time.
Executive shall also be entitled to all U.S. Federal holidays. The Company shall
provide Executive with the right to participate in and to receive benefits from
accident, disability, medical, pension, bonus, stock, profit-sharing and savings
plans and similar benefits made available to all employees of the Company
located in the
United States or all other Company executives as such plans and benefits may be
adopted by the Company.
6. Termination. The Employment Term and Executive’s employment hereunder may be
terminated as provided below in this Section 6. Notwithstanding any other
provision of this Agreement, the provisions of this Section 6 shall exclusively
govern Executive’s rights upon termination of employment with the Company and
its affiliates.
a. By the Company For Cause; By Executive for any Reason (other than Good
Reason); Expiration of the Employment Term.
     (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) or by the Executive for
any reason (other than Good Reason (as defined below)), subject to the notice
period required by this Section 6.
For purposes of this Agreement, “Cause” shall mean: (i) the habitual,
intentional or willful failure of by the Executive to render services to the
Company in accordance with her reasonably assigned duties and responsibilities
under this Agreement (other than any such failure resulting from the Executive’s
Disability); (ii) willful misconduct or gross negligence of the Executive in the
performance of her duties and reasonably assigned responsibilities for the
Company or any of its subsidiaries or affiliates under this Agreement; (iii) the
Executive’s conviction of, or plea of guilty or nolo contendre to, a felony,
whether or not committed in the course of performing her duties for the Company
or any of its subsidiaries or affiliates; (iv) the Executive’s disloyalty,
deliberate dishonesty, breach of fiduciary duty or material breach of the terms
of this Agreement; (v) the commission by the Executive of embezzlement, theft or
any other fraudulent act or omission; (vi) the commission by the Executive of
any act or omission in violation of the reasonable rules or policies of the
Company that results in material loss, damage or injury to the Company or any of
its subsidiaries or affiliates or materially adversely affects the business
activities, reputation, goodwill or image of the Company or any of its
subsidiaries or affiliates; (vii) the unauthorized disclosure by the Executive
of any “Confidential Information,” as that term is defined in the
Confidentiality Agreement (as defined below) or any other breach of the
Confidentiality Agreement other than as is reasonably believed to comply with
lawful legal or administrative process; (viii) the

 



--------------------------------------------------------------------------------



 



commission by the Executive of any act that constitutes unfair competition with
the Company or any of its subsidiaries or affiliates; (ix) the material breach
by the Executive of any agreement to which he and the Company or any of its
subsidiaries or affiliates are parties that results in material loss, damage or
injury to the Company or any of its subsidiaries or affiliates, or materially
adversely affects the business activities, reputation, goodwill or image of the
Company or any of its subsidiaries or affiliates; provided, that in the event of
(i) above, the Company shall provide written notice to Executive describing the
nature of such event and Executive shall thereafter have thirty (30) business
days to cure such event.
     (ii) If Executive’s employment is terminated by the Company for Cause, or
if Executive terminates his employment hereunder for any reason other than Good
Reason (as defined below), Executive shall be entitled to receive the following
amounts (collectively, the “Accrued Obligations”):

  (a)   the Base Salary through the date of termination;     (b)   any Annual
Bonus earned but unpaid as of the date of termination     (c)   for any
previously completed full calendar year;     (d)   any vacation days earned but
unpaid as of the termination date     (e)   for previously completed calendar
year;     (f)   any vacation days earned but not taken; and     (g)  
reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination.

     In addition, if the Employment Term and Executive’s employment under this
Agreement is terminated by reason of the expiration of the Employment Term,
Executive shall be entitled to receive the Accrued Obligations.
     Following such termination of Executive’s employment by the Company for
Cause, by Executive for any reason other than Good Reason (as defined below), or
by reason of the expiration of the Employment Term, except as set forth in this
Section 6(a), Executive shall have no further rights to any compensation or any
other benefits under this Agreement.
b. Good Reason.
Executive shall have the right to terminate this Agreement for Good Reason. Good
Reason shall mean: (A) the failure to elect or reelect the Executive to the
position of Executive Vice President, Corporate affairs officer or the removal
of the Executive from such position (other than due to a termination of his
employment at the end of the Employment Term, a termination for Cause, without
Cause, or as a result of Disability, death or the Executive’s resignation
without Good Reason); (B) a change in the reporting structure so that the
Executive reports to a person other than the Chief Executive Officer; (C) any
breach by the Company of its obligations under this Agreement if not remedied

 



--------------------------------------------------------------------------------



 



after 30 days’ written notice from the Executive; or (D) in connection with the
occurrence of a Change in Control.
c. Disability or Death.
     The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death or if Executive becomes physically or mentally
incapacitated and is therefore unable for a period of six (6) months during any
twelve (12) month period to perform Executive’s duties, determined by the
Company in its reasonable discretion (such incapacity hereinafter referred to as
“Disability”). Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive the Accrued Obligations plus any Company death or
disability policy or plan benefits, as may be in effect from time to time, for
such circumstances. Following Executive’s termination of employment due to death
or Disability, except as set forth in this Section 6(c), Executive or
Executive’s estate (as the case may be) shall have no further rights to any
compensation or any other benefits under this Agreement.
d. By the Company Without Cause.
     If Executive’s employment is terminated by the Company or a successor
without Cause), Executive shall be entitled to receive all compensation and
benefit payments which have or would have accrued through June 30, 2009,
provided, however, in the event of a Change in Control that is effective on or
before June 30, 2009, such date shall be extended until March 31, 2010; and all
options granted to Executive shall become immediately accelerated and fully
exercisable. Following Executive’s termination of employment by the Company or a
successor without Cause (other than by reason of Executive’s death or Disability
or by the Executive for Good Reason), except as set forth in this Section 6(d),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement. Notwithstanding the foregoing, the Company’s obligation to
provide the Executive the payments described in this Section 6(d) shall be
contingent upon Executive’s continued compliance with the restrictive covenants
set forth in Section 7.
     For purposes of this Agreement, “Change in Control” shall mean the first to
occur of any of the following: any “person,” as such term is used in Sections
13(d) and 14(d) of the Exchange Act (other than (A) the Company, (B) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, and (C) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Stock), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 51% or more of the combined voting power of the Company’s
then outstanding voting securities (excluding any person who becomes such a
beneficial owner in connection with a transaction immediately following which
the individuals who comprise the Board immediately prior thereto constitute at
least a majority of the Board, the entity surviving such transaction or, if the
Company or the entity surviving the

 



--------------------------------------------------------------------------------



 



transaction is then a subsidiary, the ultimate parent thereof; there is
consummated a merger, reorganization, recapitalization, combination or statutory
share exchange or similar transaction involving or consolidation of the Company
or any direct or indirect subsidiary of the Company with any other corporation
(a “Business Combination”), other than a Business Combination immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the Board, the entity surviving such Business
Combination or, if the Company or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof; or the stockholders of the Company
approve a plan of complete liquidation of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets (or any transaction having a similar effect), other than
a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of the entity to which such assets are sold or disposed
of or, if such entity is a subsidiary, the ultimate parent thereof.
     Notwithstanding the foregoing, a Change in Control shall not be deemed to
have occurred by virtue of (x) a public offering of securities of the Company by
the Company or its security holders that is registered with the Securities and
Exchange Commission not involving a Business Combination or (y) the consummation
of any transaction or series of integrated transactions immediately following
which the holders of the Stock immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
and voting rights in an entity which owns all or substantially all of the assets
of the Company immediately following such transaction or series of transactions.
e. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 10(f) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.
7. Confidentiality/Non-Competition.
a. The Executive has executed a separate Confidentiality Agreement (the
“Confidentiality Agreement”), pursuant to which he agrees to be bound by certain
confidentiality, noncompetition, non-solicitation and other restrictive
covenants and which are incorporated herein by reference.
b. The Executive hereby agrees and covenants, in addition to the provisions of
the Confidentiality Agreement, that he shall not, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, member, principal, partner, shareholder, officer, director, agent,
holder of financial

 



--------------------------------------------------------------------------------



 



interest, or any other individual or representative capacity, in any individual,
partnership, corporation, limited liability company, association, trust, joint
venture, unincorporated association or government entity (“Person”), whether on
the Executive’s own behalf or on behalf of any Person or entity or otherwise
howsoever (other than as a holder of not more than one percent (1%) of the
combined voting power of the outstanding stock of a publicly held company),
during the Executive’s employment with the Company and for a period of one
(1) year following after the termination or cessation of this Agreement and of
the Executive’s employment with the Company for any reason, directly or
indirectly engage in, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
“business of the Company or its affiliates or their successors. The “business of
the Company or its affiliates or their successors” is defined as the business of
plasma fractionation or manufacturing, selling, researching, distributing,
marketing or otherwise conducting business in any way relating to the
development, manufacture, sale or distribution of plasma derivative products,
including, without limitation, biological surgical or fibrin adhesives or their
recombinant or monoclonal antibody analogs, whether the Company is actually
engaged in such business activities or has taken action to begin engaging in
such business activities, even if any related services or products are not
completed or ready for marketing or distribution, at the time that this
Agreement and the Executive’s employment with the Company terminates.
c. The Executive acknowledges and recognizes the highly competitive nature of
the business of the Company, and agrees that the covenants set forth herein,
including the Confidentiality Agreement, are reasonable and necessary to protect
the Company’s interests. It is expressly understood and agreed that although
Executive and the Company consider such restrictions to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained herein and in the
Confidentiality Agreement is an unenforceable restriction against Executive, the
provisions of this Agreement and the Confidentiality Agreement shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such maximum extent as such court may judicially determine or
indicate to be enforceable. Alternatively, if any court of competent
jurisdiction finds that any restriction contained herein or in the
Confidentiality Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained therein.
8. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 7 would be inadequate and, in recognition of this fact, Executive agrees
that, in the event of such a breach or threatened breach, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
cease making any payments or providing any benefit otherwise required by this
Agreement and obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.

 



--------------------------------------------------------------------------------



 



9. Indemnification. The Company will enter into an indemnification agreement
with Executive in the form adopted by the Company’s board of directors as of the
date hereof.
10. Miscellaneous.
a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.
b. Entire Agreement/Amendments. This Agreement and the Confidentiality Agreement
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof and shall supersede any other agreements, offer terms
or representations, oral or otherwise, express or implied, with respect to the
subject matter hereof and thereof which have been made by either party. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement and the Confidentiality Agreement may
not be altered, modified, or amended except by written instrument signed by the
parties hereto.
c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
d. Severability. In the event that any one or more of the provisions of this
Agreement and/or the Confidentiality Agreement shall be or become invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this Agreement and/or the
Confidentiality Agreement shall not be affected thereby.
e. Binding Agreement; Assignment. This Agreement shall inure to the benefit of
and be binding upon the personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees of the
Executive. This Agreement shall not be assignable by Executive. This Agreement
may be assigned by the Company to a company which is a successor in interest to
substantially all of the business operations of the Company or to a parent of
the Company. Such assignment shall become effective when the Company notifies
the Executive of such assignment or at such later date as may be specified in
such notice. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such successor company,
provided that any assignee expressly assumes the obligations, rights and
privileges of this Agreement and provided, further, that such assignment shall
not affect the Executive’s right to terminate for Good Reason, including upon a
Change of Control.
f. Notice. For the purpose of this Agreement, notices and all other
communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested,

 



--------------------------------------------------------------------------------



 



postage prepaid, addressed to the respective addresses set forth below
Agreement, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.
If to the Company:
Omrix Biopharmaceuticals, Inc.
630 Fifth Avenue
New York, New York, 10111
Attn: C.E.O
If to Executive: To the most recent address of Executive set forth in the
personnel records of the Company.
g. Withholding Taxes. Any payments provided for hereunder shall be paid net of
any applicable withholding taxes required under federal, state or local law and
any additional withholding to which the Executive has agreed.
h. Survival. The obligations of the Company and the Executive under this
Agreement which by their nature may require performance after the expiration or
termination of the Employment Term (including, without limitation, those under
Section 7) shall survive the expiration or termination of this Agreement.
i. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

          /s/ V Marc Droppert 

Omrix Biopharmaceuticals, Inc.         By: /s/ Robert Taub           

 